Title: From Thomas Jefferson to Caspar Wistar, 15 December 1805
From: Jefferson, Thomas
To: Wistar, Caspar


                  
                     
                        15 Dec. 1805
                     
                  
                  Th: Jefferson with his friendly salutations to Doctr. Wistar incloses him a paper for the Society from Dr. Mitchell on the ice-islands.
                  By mr Wingate who goes on in a few days he shall send for the society addressed to mr Peale a horned or rather thorny lizard, living. it comes nearer to the Lacerta amphibia of Linnaeus than any thing else. it differs materially in the tail which is conical & shorter than the body.   the head bones of a new animal will accompany this.
               